—Judgments, Supreme Court, New York County (Alvin Schlesinger, J.), rendered September 1, 1994, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, and convicting defendant, upon his plea of guilty, of attempted bail jumping in the first degree, and sentencing him, as a second felony offender, to a consecutive term of IV2 to 3 years, unanimously affirmed.
The court appropriately exercised its discretion in denying defendant’s application for a mistrial based upon prior bad act testimony elicited during cross-examination of the complainant, since the court’s prompt curative actions in striking the testimony and instructing the jury to disregard it prevented any possible prejudice to defendant (see, People v Maisonet, 209 AD2d 297, 298, lv denied 85 NY2d 864, cert denied 516 US 809). Defendant failed to preserve his claim of error regarding the prosecutor’s summation comments in connection with the complainant’s identification testimony and we decline to review it in the interest of justice. Were we to review this claim, we would find that the comments in question did not deprive defendant of a fair trial in light of the overwhelming evidence against defendant, as well as the court’s instructions to the jurors that it was their recollection of the evidence that con*133trolled and that nothing the attorneys said in summation constituted evidence (see, People v D’Alessandro, 184 AD2d 114, 120, lv denied 81 NY2d 884).
Defendant’s challenge to the court’s charge is unpreserved and without merit.
We perceive no abuse of discretion in sentencing. Concur— Sullivan, J. P., Milonas, Williams, Mazzarelli and Saxe, JJ.